DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 4 in the amendments filed 9/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examine respectfully notes that the certified copy of KR 10-2020-0170278 has been received, an updated BIB DATA SHEET has been included with the current action reflecting the Applicant’s claim for foreign priority.

Response to Amendment
Applicant’s arguments, see the claim amendments and page 7 of the remarks filed 9/30/2022, with respect to the objection to claim 7 as set forth in paragraph 4 of the action mailed 7/1/20225, have been fully considered and are persuasive.  The objection to claim 7 has been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 7-8 of the remarks filed 9/30/2022, with respect to the rejection of claims 1-11 and 12-14 under 35 U.S.C. 112(b) as set forth in paragraph 6 of the action mailed 7/1/20225, have been fully considered and are persuasive.  The rejection of claims 1-11 and 12-14 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2010/0129989 A1) in view of Devisetti (US 2012/0087030 A1), and in light of the evidence provided by Hatton (US 6086795).

Regarding claim(s) 1-3, 5, 7-10 and 12-14, Kamiya teaches a dicing die-bonding film (10) comprising a dicing film (2) comprising an active energy ray-curable heat-expandable pressure-sensitive adhesive (PSA) layer (1b) disposed on a base material (1a) (repeelable adhesive tape, repeelable adhesive on a base layer, current claim 12) (para 0039), wherein the active energy ray-curable heat-expandable PSA layer comprises an active energy ray-curable heat-expandable PSA comprising an active energy ray-curable PSA (photocurable adhesive composition) and a foaming agent  (para 0054); which said foaming agent is, inter alia, a microencapsulated thermally expandable microsphere (current claim 9) present in an amount of 1 to 150 parts by weight per 100 parts of a base polymer comprising the active energy ray-curable heat-expandable PSA layer (para 0082-0088).  
Kamiya also teaches that microspheres are heated at a temperature of, inter alia, 100-270 °C (current claim 14) (para 0090), and that the active energy ray-curable PSA comprises an acrylic polymer (i.e. the previously-mentioned base polymer) (para 0054) that is cured via ultraviolet (UV) radiation at 300-400 nm (current claim 11) (para 0063, 0066, 0109) at the same time (simultaneous) as the heat-expansion (current claim 13) (para 0078), and that the PSA force is decreased (i.e. adhesion reduction) via increasing the degree of crosslinking by active energy ray irradiation (para 0050, 0063).
Kamiya continues to teach that the active energy ray-curable PSA comprises:
the acrylic polymer comprising, inter alia, 2-ethylhexyl acrylate (11 carbon atoms, current claims 2-3) (para 0055-0057);
an active energy ray-curable monomer or oligomer such as, inter alia, trimethylolpropane tri(meth)acrylate (photocurable acrylate-based monomer) (para 0067-68) and, inter alia, a urethane-based oligomer (photocurable urethane oligomer) in an amount of, inter alia, 40 to 150 parts by weight per 100 parts by weight of the acrylic polymer towards controlling the PSA force prior to active energy ray irradiation (para 0068);
a photopolymerization initiator such as, inter alia, benzophenone (current claim 7) in an amount of 0.05 to 20 parts by weight per 100 parts by weight of the acrylic polymer (para 0073), which overlaps that presently claimed; and
an external crosslinking agent such as, inter alia, a polyisocyanate in an amount of 0.01 parts by weight per 100 parts by weight of the acrylic polymer (para 0067).
The Examiner notes that, while the proportions of the foaming agent (microencapsulated thermally expandable microsphere) in Kamiya are based upon 100 parts by weight of the acrylic polymer, and the current claims recite the heat foaming agent in parts by weight per 100 parts by weight of the photocurable adhesive as a whole (current claim 10), Kamiya does instruct the skilled artisan that the foaming agent is employed in the disclosed amounts based on the reduction degree of the adhesive force (see para 0088).
Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the foaming agent in the PSA compositions of Kamiya in proportions identical to that presently claimed towards reducing the adhesion of the PSA layer to a level based on the adhesion requirements of the prior art’s intended application as in the present invention.

Kamiya silent to the PSA composition comprising BOTH the active energy ray-curable monomer and oligomer, and that the disclosed active energy ray-curable urethane based oligomer is a urethane acrylate-based oligomer (current claim 1), and specifically an aliphatic urethane acrylate having 2 to 6 functional groups (current claim 5).

However, Devisetti teaches a radiation curable adhesive comprising an aliphatic urethane diacrylate (two (2) functional groups) towards good elongation, flexibility, adhesion and high temperature resistance (para 0062) and reactive diluents (para 0070), the latter of which provide reduced viscosity as evidenced by Hatton (see column 15, lines 35-39 therein).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the PSA composition of Kamiya with both the active energy ray-curable monomer and oligomer, and in the presently claimed proportions, towards said PSA having the elongation, flexibility, adhesion, high temperature resistance and viscosity required of the prior art’s intended application as in the present invention.

Regarding claim 11, Kamiya/Devisetti does not specify that the adhesion is reduced by 90% or more according to the presently claimed Equation 1.  However, Kamiya/Devisetti does teach that the PSA force is decreased (i.e. adhesion reduction) via increasing the degree of crosslinking by active energy ray irradiation as in the rejection of claims 1-5 and 7-14 set forth above.

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to irradiate the PSA of the prior art in such a manner (i.e. wavelength, duration, etc.) to reduce the adhesion of the PSA layer of the prior by at least 90% based on the adhesion requirements of the prior art’s intended application as in the present invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2010/0129989 A1) in view of Devisetti (US 2012/0087030 A1) and in further view of Iseki et al. (US 8883922 B2).

Regarding claim 6, while Kamiya doesn’t specify that the disclosed polyisocyanate is any of the compounds presently recited, it is respectfully noted that the inventive examples of Kamiya demonstrate that CORONATE L is selected as an exemplary external crosslinking agent (see, for example, para 0163), which is analogous in its use as a crosslinker in acrylic PSA compositions to other polyisocyanates such as those presently claimed such as, inter alia, aliphatic polyisocyanate as taught by Iseki (see column 6, lines 43-62 therein).
Indeed, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the isophorone diisocyanate crosslinker for use in the PSA compositions of Kamiya/Devisetti, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 8-10 of the remarks filed 9/30/2022, with respect to the rejections of claims 1-5 and 7-14 over Kamiya et al. in view of Devisetti et al. under 35 U.S.C. 103 and claim 6 over Kamiya et al. in view of Devisetti et al. and in further view of Iseki et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 9-10 of the action mailed 7/1/20225, have been fully considered but they are not persuasive.

In response to the disputed 1,4-butanediol diacrylate compound, the Examiner respectfully acknowledges the amendments removing said compound from the claimed invention.  However, subject to said amendments, the prior art rejection set forth above amends the rejection of the previous action given that Kamiya continues to teach that the active energy ray-curable monomer is selected from, inter alia, trimethylolpropane tri(meth)acrylate (i.e., one of trimethylolpropane triacrylate and trimethylolpropane trimethacrylate) in addition to the disclosed 1,4-butanediol diacrylate compound.  Trimethylolpropane triacrylate is presently claimed as said photocurable acrylate-based monomer of current claim 1.
Similarly, Iseki, in addition to teaching the previously-cited isophorone diisocyanate, also teaches that the crosslinking agent is selected from, inter alia, aliphatic polyisocyanates as presently claimed in currently amended claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/17/2022